ORDER
The parties’ joint motion to dismiss the appeal is GRANTED. Because there has ceased to be a case or controversy before this court, we DISMISS the appeal, VACATE the judgment below, and REMAND with directions to dismiss. See Log Cabin Republicans v. United States, 658 F.3d 1162, 1167-68 (9th Cir.2011). The petitions for rehearing and requests for rehearing en banc are DENIED as moot.
The Opinion filed March 13, 2013, and appearing at 709 F.3d 1296 (9th Cir.2013), is WITHDRAWN. It may not be cited as precedent by or to this court or any district court of the Ninth Circuit.
VACATED AND REMANDED WITH DIRECTIONS TO DISMISS.